388 U.S. 451
87 S. Ct. 2104
18 L. Ed. 2d 1313
Kenneth BURKARD et al.v.NEW YORK.
No. 807.

Henry HABEL et al.
v.
NEW YORK.
No. 808.
Appeals from the Court of Appeals of New York.
Victor Rabinowitz, Leonard B. Boudin and Samuel A. Neuberger for appellants Kenneth Burkard and others.
Edward Bennett Williams and Raymond W. Bergan for appellants Henry Habel and others.
Frank S. Hogan, for appellee.
June 2,  1967.
PER CURIAM.


1
The motion to dismiss is granted and the appeals are dismissed for want of jurisdiction. Treating the papers whereon the appeals were taken as petitions for writs of certiorari, certiorari is denied.